Case 8:19-cv-01202-JLS-JEM Document 2-1 Filed 06/17/19 Page 1of31 Page ID #:10

EXHIBIT A

Case NO: 8:19-cv-1202
 

Case 8:19-cv-01202-JLS-JEM

CT Corporation

TO: Mary Ann MacKinnon

FORD MOTOR COMPANY

1 American Rd

Dearborn, MI 48126-2798

Document 2-1 Filed 06/17/19 Page 2 of 31 Page ID#:11

Service of Process
Transmittal
05/17/2019

CT Log Number 535505113

RE: Process Served in California

FOR: Ford Motor Credit Company LLC (Domestic State: DE)

ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:

DOCUMENT(S) SERVED:

COURT/AGENCY:

NATURE OF ACTION:

ON WHOM PROCESS WAS SERVED:

DATE AND HOUR OF SERVICE:
JURISDICTION SERVED :
APPEARANCE OR ANSWER DUE:

ATTORNEY(S) / SENDER(S):

ACTION ITEMS:

SIGNED:
ADDRESS:

TELEPHONE:

Zachery Quintana, etc., Pitf. vs. David Wilson's Ford Of Orange, et al., Dfts. // To:
Ford Motor Credit Company LLC

*

Case # 30201901070335CUBTCJC

*

C T Corporation System, Los Angeles, CA
By Process Server on 05/17/2019 at 15:01
California

Within 30 days after service

*
*

kok
»

CT has retained the current log, Retain Date: 05/17/2019, Expected Purge Date:
05/22/2019

Image SOP

Email Notification, Mary Ann MacKinnon mmackint@ford.com

C T Corporation System
818 West Seventh Street
Los Angeles, CA 90017
213-337-4615

Page 1 of 1 / PK

Information displayed on this transmittal is for CT
Corporation's record keeping purposes only and is provided to
the recipient for quick reference. This information does not
constitute a legal opinion as to the nature of action, the
amount of damages, the answer date, or any information
contained in the documents themselves. Recipient is
responsible for interpreting said documents and for taking
appropriate action. Signatures on certified mail receipts
confirm receipt of package only, not contents.
Case 8:19-cv-01202-JLS-JEM Document 2-1 Filed 06/17/19. Page 3.0f. 31 Page ID #:12

at

: SW 7) IFA

SUM-100
° om SUMMONS oR COUREUSE OLY
NOTICE TO DEFENDANT:

 

ELECTRONICALLY FILED

Superior Court of California,

(AVISQ AL DEMANDADO)}: es | !
DAVID WILSON’S FORD OF ORANGE, a California Corporation County of Orange
FORD MOTOR CREDIT COMPANY LLC, a Delaware Limited 05/16/2019 at 08:00:00 AM
Liability Company; and DOES | through 30, inclusive. Clerk of the Superior Court
YOU ARE BEING SUED BY PLAINTIFF: By Mark Gutierrez,Deputy Clerk

(LO ESTA DEMANDANDO EL DEMANDANTE):
ZACHERY QUINTANA, an individual

 

 

NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
below.

You have 30 CALENDAR DAYS afier this summons and legal papers are served on you to file a written response at this court and have a copy
served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
case. There may be a court form that you can use for your response, You can find these court forms and more information at the California Courts
Online Self-Help Center (www.courtinfo.ca.gov/selihelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
the coun clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
may be taken without further warning from the court.

There are other legal requirements. You may want to call an attorney right away. If you do not know an allorney, you may want lo call an attorney
referral service. If you cannot afford an attorney, you may be eligible for free tegal services from a nonprofit legal services program. You can locale
these nonprofit groups at the California Legal Services Web site (wwww.fowhclpcalifornia.org}, the California Courts Online Seli-Help Center
(wi. courtinfo.ca.gov/selfhelp), or by contacting your tocal court or county bar association, NOTE: The court has a statutory lien for waived fees and
cosis on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
jAVISO! Lo han demandade. Sino rospondo contre do 30 dias, fa corte pucde decidir en su contra ain escuchar su version. Lea fa informacién a
continuacién,

Tiene 30 DIAS DE CALENDARIO después de que le entreguen esta citacion y papeles legales para presentar una respuesta por escrito an esta
corto y hacor quo co entregue una copia al demandante. Una carte o une llamoda tcicfénica no Io protegen, Su respuesta por escrito tiene que estar
en formato legal correcto si desea que procasen su caso en fa core. Es posible que haya ui fonnulaiio que usted pueda usar para su respuesta.
Puode enconirar estos farmularios do ta corte y mas informacion en ei Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en fa
bibtiotoca do foyos de su condade o en la corto quo le quedo mas cerca. Sino puede pogor la cuota de prescatacin, pida at secretario de la corte
que lo dé un formulario de exoncién de pago da cuotas. Si no prescnta au rc3pucsta @ tiempo, pucde perder ef caso por incumpliniento y la corte le
podra quilar su suetdo, dinero y bienes sin mas advertencia.

Hay otros requisitos fegates. Es recomendable que lame a un abogade inmediatamente, Si no conoce a un abogado, puede lamar a un servicio de
romision 3 abogados. Sino puede pagar a un abogado, es posible que cumpia con tos requisites para obtener servicios legales gratuitos de un
programa do servicios tegales sin finos de tucro, Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,

(www. lowhelpcalifornia.org), en ef Contre de Ayuda de las Cortes de California, (www.sucorte.ca.gov} o poniéndosc cn contacto con la corte o et
colegio de abogados locales. AVISO: Por loy, la corto tiene derecho a reclamar tas cuotos y los costos cxentos por imponer un gravamen Sobre
cualquier recuperacién de $10,000 6 més de valor recibida mediante un acucrdo o una concesi6n de arbilraje en un caso de derecho civil, Tiene que
pagar ef gravamen de ta corte antes de que la corte pucda descchar ei caso.

 

 

 

 

 

(El nombroy dirocoibn, on lo nantoes. CENTRAL JUSTICE CENTER (atimoro co! Ceso); 30-201 9-01 070335-CU-BT-CIC
i —_—_ . = _
(° CIVIC CENTER DRIVE WEST, SANTA ANA, CA 92701 io _ Judge Layne H. Melzer

 

§ nome _ ~ Re, emer reeererrrmenn ote aon. od
The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
(El nombre, la direccién y el numero de tciéfono de! abogade de} demandanic. o del demandante que no tiene abogad

» es):
HOVRNES MARC AR TAN BOL NORTH BRAND BLVD STE 210, GLENDALE, CA 91203 (818) 553-1000

 

 

DATE: : Clerk, by Goh oo Zt , Deputy
O5Sf16/2019 DAVID H. YAMASAKL Clerk of the Court , me tf .

(Fecha) 6s (Secreiario) Th A tte, (Adjunto)

(For proof of service of this summons, use Proof of Service of Summons (form POS 010).) Mark Gutierrez

(Para prueba de entrega de esta citatién use el formulario Proof of Service of Summons, (POS-010)).
NOTICE TO THE PERSON SERVED: You are served

 

SEAL] 1. [__] as an individual defendant.
2. CT) as the person sued under the fictitious name of (specrfy):

under: [__] CCP 416.10 (corporation) [__} CCP 416.60 (minor)
{_] CCP 416.20 (defunct corporation) [_] CCP 416.70 (conservatee)
{___] CCP 416.40 {association or partnership) ["] CCP 416.90 (authorized person)

[x_] other (specify): Corporation Code 17061 (Limited Liability Company)

 

 

 

 

4. [__] by personal delivery on (date):

Page taf 1

Form Agoptec to: Mandatory Use SUMMONS Code of Civil Procedure §§ 412,20, 465

sugicia! Council of Cakfomia waww.coumnig.Ca.gov
SUM-100 {Rev. July 6. 2003}

3. on behail of (specify): Ford Motor Credit Company LLC, a Delaware Limited Liability Company

 
Case 8:19-cv-01202-JLS-JEM Document 2-1 Filed 06/17/19 Page 4 of 31_ Page ID #:13

 

 

. CM-010
LARTER PR RR PTRRVT ATURE RAY State Bar numbey, and aeddross}: FOR COURT USE ONLY
HOVANES MARGARIAN, SBN 246359
801 NORTH BRAND BLVD. SUITE 210 ELECTRONICALLY FILED
GLENDALE, CA 91203 Superior Court of California,
TELEPHONE NO: FAC 8) 553-1000 (818) 553-1005 County of Orange
ATIORNEY FOR tinny, ZHCHERY QUINTANA, 'aa"h Ridividual 05/16/2019 at 08:00:00 AM
UORAINGE .
SUPERIOR COURT OF CA{ FORMA, GRU ~ Clerk of the Superior Court
Ree rene MUO CIVIC CENTER DRIVE WEST e 2UP

= By Mark Gutierrez, Deputy Clerk
MAILING ADORESS: 500 Cl vic CENTER ORIVE WEST

ciTY AND ZIP CODE: SANTAANA, CA 9Z7U1

’ CENTRAL JUSTICE CENTER

BRANCH NAME:

 

 

 

CASE NAM
QUINTANA V. DAVID WILSON'S FORD OF ORANGE, ET AL.
ane CASE corer SHEET Complex Case Designation CASE NUMBER
Unlimited Limited . 30-2019-01070335-CU-BT-CIC
(Amount (Amount (7) Counter CJ Joinder — 4
demanded demanded is Filed with first appearance by defendant * Judge Layne H. Melzer
exceeds $25,000) $25,000 or less) (Cal. Rules of Court, rule 3.402) OEPT:

 

 

ltems 1~6 below must be completed (see instructions on page 2).

 

 

1. Check one box below for the case type that best describes this case:

 

Auto Tort Contract Provisionally Complex Civil Litigation
Auto (22) [_] Breach of convacvwarranty (06) (Cal. Rules of Court, miles 3.400-3.403)
Uninsured motorist (46) LJ Rule 3.740 collections (09) C_} Antitrust/Trade regulation (03)
Other PHPDAWD (Personal Injury/Property [_] Other collections (09) [_]} Construction defect (10)
Damage/Wrongfs! Death) Tort | Insurance coverage (18) L_} Mass tort (40)
Asbestos (04) [_} other contact (37) [~~] Securities Huigation (28)
Product liabitity (24) Real Property CJ Environmental/T oxic tort (30)
Medical malpractice (45) (__] Eminent domaindnverse [—] insurance coverage claims arising from the
Other PHPDAND (23) condemnation (14) above listed provisionally complex case
Non-PIPDAND (Other) Tort [_] Wrongful eviction (33) fypes (41)
Business torvunfair business practice (07) Other real property (26) Enforcement of Judgment
[_] cw rights (08) Unlawful Detainer [] Enforcement of judgment (20)
(_} Defamation (13) Commercial (31) Miscellaneous Civil Complaint
L} Fraud (16) [_} Residential (32) {__] rico (27)
(_] intelectual property (19) J Drugs (38} [7] other complaint (not specified above) (42)
[_] Protessionat negligence (25) Judicial Review Miscellaneous Civil Petition
[_] other non-PuPDIWD tort (35) Asset forfeiture (05) [_] Partnership and corporate governance (21)
Employment LJ Petition re: arbitration award (11) ["] omer petition (not specified above) (43)
Wrongful termination (36) Cj Writ of mandate (02)
[-) Other employment (15) _] Other judicial review (39)

 

2. Thiscase [_] is isnot complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
factors requiring exceptional judicial management:

a. {_] Large number of separately represented parties d. {_] Large number of witnesses

b.L_] Extensive motion practice raising difficult or novel —e. [J Coordination with related actions pending in one or more courts
issues that will be time-consuming to resolve in other counties, states, or countries, or in a federal court

c. L__] Substantial amount of documentary evidence f, CJ Substantial postjudgment judicial supervision

 

 

 

 

3, Remedies sought (check aif that apply): aly] monetary b.[7] nonmonetary; declaratory ar injunctive relief =. [Lv ]punitive
4. Number of causes of action (specify): ,
5. This case L_] is isnot aclass action suit.
6. If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.}
Date: APRIL 9, 2019 Wen lp
HOVANES MARGARIAN, ESQ. > we RES een 2

(TYPE OR PRINT NAME) (SIGNATURE OF PARTY OR romnerpler PARTY)

NOTICE

« Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Count, rule 3.220.) Failure to file may result

in sanctions.
¢ File this cover sheet in addition to any cover sheet required by local court rule.

* If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
other parties to the action or proceeding.
¢ Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.

 

age 10f2

 

Form Adoptad for Mandatory Uso Cal. Rules of Court, rules 2.30, 3.220, 3,400-3.403, 3.740:
Judicial Council of Cattornia CIVIL CAS E COVER SH E ET Cal, Standards of Judicial Administration, sid, 3.10

Ct4-010 [Rav. Juty 3, 2007] wen, couninio.ca gov

 

 
Case 8:19-cv-01202-JLS-JEM Document 2-1 Filed 06/17/19 Page 5of31 Page |ID#14

ELECTRONICALLY FILED

Superior Court of California,

THE MARGARIAN LAW FIRM County of Orange
HOVANES MARGARIAN, SBN 246359 05/16/2019 at 08:00:00 AM
SHUSHANIK MARGARIAN, SBN 318617 Clerk of the superior Court
801 N. Brand Boulevard, Suite 210 By Mark Gutierrez, Deputy Clerk

Glendale, California 91203
Telephone Number: (818) 553-1000
Facsimile Number: (818) 553-1005

Attorneys for Plaintiff,
ZACHERY QUINTANA

SUPERIOR COURT OF THE STATE OF CALIFORNIA
FOR THE COUNTY OF ORANGE, CENTRAL DISTRICT

30-2013-01070335-CU-BT-CC

ZACHERY QUINTANA, an Case No.:
individual, Judge Layne H. Melzer
Plaintiff, PLAINTIFF’S COMPLAINT FOR
DAMAGES
VS.

DAVID WILSON’S FORD OF
ORANGE, a California Corporation;
FORD MOTOR CREDIT COMPANY
LLC, a Delaware Limited Liability
Company; and DOES | through 30,
inclusive,

Defendants.

 

NATURE OF THE ACTION

NOW COMES the Plaintiff ZACHER Y QUINTANA, an individual, by and through
Plaintiffs’ attorneys The Margarian Law Firm with Plaintiff's Complaint for Damages
against Defendants, DAVID WILSON’S FORD OF ORANGE, a California Corporation;
FORD MOTOR CREDIT COMPANY LLC, a Delaware Limited Liability Company; and

DOES | through 30, inclusive.

Plaintiff is informed and believes, and based thereon alleges, that Defendants are co-

 

 

 

PLAINTIFF'S COMPLAINT FOR DAMAGES

 

 

 
Case 8:19-cv-01202-JLS-JEM Document 2-1 Filed 06/17/19 Page 6of31 Page ID #:15

| llconspirators in a fraud scheme designed to defraud consumers who lease vehicles. On
2 ||April 18, 2014 Plaintiff was such consumers who leased a vehicle from DAVID
3 || WILSON’S FORD OF ORANGE which was financed through FORD MOTOR CREDIT
4 I}COMPANY LLC and became victims of deceptive and fraudulent conduct by the
5 ||Defendants which has now resulted in significant monetary loss to Plaintiff.

6

PARTIES

|. Plaintiff, ZACHERY QUINTANA (“Plaintiff’, “Quintana”), is and was at all
times relevant herein an individual residing in Orange County, State of California and
" leased a vehicle from Defendants in the city of Orange, State of California.

“ 2. Defendant, DAVID WILSON’S FORD OF ORANGE, a California Corporation
: (“Defendant”, “Ford of Orange”), doing business as FORD OF ORANGE, was at all times
° relevant herein a California corporation, located at 1350 West Katella, Orange, California
° and doing business at the same location.

° 3. Defendant, FORD MOTOR CREDIT COMPANY LLC, a Delaware Limited
° Liability Company (“‘Defendant’, “Ford Credit”), doing business at all relevant times in
° all counties of the State of California.

u 4. The true names and capacities, whether individual, corporate, associate or
° otherwise of Defendants DOES 1 through 30, inclusive, are unknown to Plaintiff, who
° therefore sues said Defendants by such fictitious names. Plaintiff is informed and believe
" and based thereon alleges that each of the Defendants designated herein as a DOE is legally
: responsible in some manner for the events and happenings herein referred to, and legally
; caused injury and damages proximately thereby to Plaintiff as herein alleged.
~ 5. Plaintiff is informed and believes and based thereon alleges that each fictitious
° Defendant designated herein as a DOE was responsible, negligently or in some other
; actionable manner for the events and happenings referred to herein which proximately
: caused injury and damages to Plaintiff as hereinafter alleged.
. 6. Plaintiff is informed and believes and based thereon alleges that at all mes

2.
PLAINTIFF'S COMPLAINT FOR DAMAGES

 

 

 

 

 

 
 

 

relevant herein, Defendants, and each of them, were the agents, servants, employees,
partners, and/or joint venturers of their Co-Defendants and were, as such, acting within
the course, scope and authority of said agency, employment, partnership, and/or venture.
On information and belief, Plaintiff alleges that the act of any Defendant, including those
fictitiously named, is imputable to each and every other Defendant because one or more
of the following relationships existed among the Defendants: principal-agent, employer-
employee, partner, parent company, sub-company or such other relationship which would
make any liability vicarious and tmputable to such other Defendant or Defendants in such
relationship. Plaintiff further alleges that each act alleged herein, whether by named
Defendant or fictitiously named Defendant, was expressly authorized or ratified, as these
terms are used in California Civil Code § 3294 (b) by each and every other Defendant
herein, whether named or fictitiously named.

7. To the extent that any Defendant was an independent contractor, Plaintiff
alleges that the other Defendants exercised such dominion and control over the manner,
method and means of the work contracted for that the negligence of any independent
contractor should in law, be attributed to the principal who hired such contractor.

8. Plaintiff is informed and believes and based thereon alleges that, at all times
herein relevant, the agents, servants, employees, partners and/or joint venturers of
Defendants were acting within the course and scope of said employment and with the
consent of, and under the close direction and control of the officers, directors, partners or
managing agents of Defendants, and that said officers, directors, partners or managing
agents personally authorized, approved of, adopted and/or ratified the acts alleged herein.

9, Plaintiff is informed and believes and based thereon alleges that, at all times
herein relevant, the officers, directors, partners or managing agents of Defendants, whose
names are currently unknown to Plaintiff, personally participated in the acts alleged herein.

lo. Plaintiff is informed and believes and based thereon alleges that, at all times
herein relevant, the officers, directors, partners or managing agents of Defendants

personally acted with oppression, fraud or malice in their dealings with Plainuff regarding

“a
“3+

PLAINTIFF'S COMPLAINT FOR DAMAGES

 

 

 
Case 8:19-cv-01202-JLS-JEM Document 2-1 Filed 06/17/19 Page 8 of 31. Page ID #:17

1 lithe subject alleged in this Complaint.

2 ll. Plaintiff is informed and believes and based thereon alleges that, at all times
3 |/herein relevant, the officers, directors, partners or managing agents of Defendants
4 |/personally had close supervision of their agents, servants, employees, partners and/or joint
5 ||venturers and were familiar with the facts regarding the occurrence with Plaintiff alleged
6 |therein.

7 12. Plaintiff is informed and believes and based thereon alleges that after learning
8 |lof the acts of the agents, servants, employees, partners, and/or joint venturers of
9 ||Defendants, the officers, directors, partners or managing agents of Defendants personally
10 | failed and refused to repudiate said actions, and failed to redress the harm done to Plainuff
11 Jland failed and refused to punish or discharge the said agents, servants, employees,

12 ||/partners, and/or joint venturers of Defendant.

; STATEMENT OF RELEVANT FACTS

is 13. Plaintiff is informed and believes and based thereon alleges that some time prior
6 to April 18, 2014, Defendants conspired to develop lease terms and conditions which
- would subsequently be offered to consumers interested in leasing vehicles. These terms
ig and conditions were primarily developed by Defendant Ford Finance. Defendant Ford
19 Finance subsequently trained personnel at Ford of Orange, primarily finance managers, to
00 understand the intricacies of these lease terms and conditions.

, 14. Plaintiff has good reason to assert and on good belief alleges, that through their
ordinary and routine course of business, Defendants purposefully designed the lease terms
/ and conditions to be deceptive and confusing for ordinary consumers. Furthermore,
, Defendants hid the deceptive terms in the fine-print of the lease contract, front-loading the
- contract with terms which induced consumers to accept the lease terms as fair and
: reasonable.

26

” 15. In particular, Defendants structured their lease terms in the front portion of the
. lease contract according to generally known and acceptable terms — an initial down

-4-
PLAINTIFF'S COMPLAINT FOR DAMAGES

 

 

 

 

 
Case 8:19-cv-01202-JLS-JEM Document 2-1 Filed 06/17/19 Page 9 of 31_ Page ID #:18

| llpayment plus a monthly lease payment for set number of months. However, in the fine-
2 |lprint Defendants indicated in a confusing and convoluted manner that if a leased 1s
3 ||/terminated early the consumer would be responsible not for the remaining lease payments
4 Ilbut for the value difference between the vehicle’s then current auction value and the loan
5 ||balance (“early lease termination penalty”). Since most vehicles end up valued less than
6 |itheir lease loan balance the odds of this sum being significantly higher than the remaining
7 jjsum of lease payments was almost guaranteed.

8 16. Nevertheless, the leases were to be marketed without proper reference to the
9 labove referenced deceptive and convoluted terms. Instead, the leases were to be marketed
‘0 {las simple term contracts consisting of a down payment sum plus a monthly payment
11 }lobligation. The leases were also subject to wear and tear terms and a small final disposition
12 |}fee, which was standard in all consumer vehicle leases.

13 17. The above described terms were designed to deceive consumers, induce leases of
14 |lvehicles and to ambush consumers after the fact if they happened to turn-in their leased
15 |i vehicle prior to end of their lease contract.

16 18. Defendants applied the early lease termination penalty not only when a consumer
17 |/breached by failing to make lease payments but also when a consumer voluntarily returned
18 {la vehicle a few months early and paid the remaining lease payments.

19 19. Defendants co-conspired to lease vehicles under these terms with full knowledge
20 |/that no consumer would be aware of the true intent of these terms and no dealership
21 |I!personnel would explain these terms as such.
22 20. Furthermore, Defendants knew that it was routine and common for consumers to
23 Hreturn leased vehicles prior to the expiration of their lease terms in light of being offered
24 |lfavorable lease terms on a new vehicle or under other circumstances. Defendants
25 |/implemented a policy and procedure of taking back leased vehicles prior to the expiration
26 lof the lease term without notification or any explanation to the consumer regarding the
27 ||horrific financial ramifications of doing so.

28 21. Defendants knew very well that consumers did now know or understand the early

5.
PLAINTIFF'S COMPLAINT FOR DAMAGES

 

 

 

 

 
 

Case 8:19-cv-01202-JLS-JEM Document 2-1 Filed 06/17/19 Page 10 of 31 Page ID #:19

nN

ted

 

 

lease termination penalty terms because Defendants purposefully hid it from consumers
both at the time of entering leases and at the time of taking back vehicles before the lease
term had expired.

22. Furthermore, Defendants knew of the consumer’s lack of understanding of these
terms because Defendants launched these terms years ago and by the time of Plaintiff
entering the subject lease agreement Defendants already had multiple consumer
complaints about these terms.

23. Defendants’ scheme was maliciously designed to induce leases, silently await in
hopes of a consumer returning a leased vehicle before the end of the lease term, and then
surprise the consumer with an astronomical lease end bill and assert that it was part of the
lease terms,

24. Defendants further included language attempting to waive class action litigation
rights by the consumer, so as to attempt to deter consumers from litigating the early lease
termination penalty.

25. On or about April 18, 2014, Plaintiff visited Ford of Orange with the intent to
lease a vehicle for personal use.

26. Concerned with the fact that my client did not have a large budget, my client
inquired to find a low-cost lease alternative.

27. The sales personnel at Ford of Orange assured my client that a Ford Edge was
the ideal vehicle for such needs given its very affordable lease terms and large rebate
incentives.

28. Ultimately Plaintiff selected a VEHICLE baring VIN 2FMDK3GCXEBA33974
(“Subject Vehicle”, “Plaintiffs”? Vehicle”).

29. Plainuff negotiated a lease agreement for the following set terms which were
displayed front and center on their lease contract:

a. Rebates: $1,750.00
b. Cash down payment: $4,000.00
c. Monthly payments: $320.60

-6-
PLAINTIFF'S COMPLAINT FOR DAMAGES

 

 

 
Case 8:19-cv-01202-JLS-JEM Document 2-1 Filed 06/17/19 Page 11 of 31 Page ID #:20

| d. Term of lease: 24 months

2 e. Lease end fee: $0

3 f. Total cost of lease: $13,123.80

4 30. On or about February 11, 2015, Plaintiff called Ford Credit and requested an

5 |lextension of time to make his monthly lease payment. Instead of extending the due date,
6 ||Ford Credit appears to have extended his lease term by one month, arguably making the
7 |jnew effective lease end date May 9, 2019.

8 31. In April of 2016, at the expiration of the original twenty-four (24) month lease
9 \iterm, Plaintiff diligently coordinated the return of the subject vehicle under the
10 |/presumption that the lease term was up. Representatives of Ford Credit and Ford of Orange
11 |ltook the subject vehicle when Plaintiff contacted them and stated that his lease was about
12 |/to end and he was supposed to surrender the subject vehicle.

13 32. Atno time during the surrender of the subject vehicle did anyone inform Plaintiff
ld j/that there was one more month remaining on the lease term.

15 33. Atno time during the surrender of the subject vehicle did anyone inform Plaintiff
16 |lthat his lease return would be subject to an early lease termination penalty.

17 34. Atall times during the surrender of the subject vehicle all personnel involved in
18 Ilthe process were informed by Plaintiff of the fact that he was surrendering the vehicle
19 |ibased on his understanding that the lease term was about to end and he was obligated to
20 |/return it at that time.

2 35, Based on the representations at the time of the lease and the subsequent

nN
w

confirmation upon inquiry to arrange the surrender and at the time of surrender, my client

Ww
ee

proceeded to return the subject vehicle to Ford Credit by and through its agents.

24 36. Shortly after turning in the subject vehicle my client was shocked to receive an
25 {astronomical bill in the amount of $4,500.38. Upon follow up, my client was advised that
26 |Ithis bill was pursuant to the fine-print terms within the lease contract which stated that in
27 {Ithe event of turning in the vehicle prior to completion of the lease term there would be an
28 Jlearly lease termination penalty. Furthermore, that he had extended his lease by one (1)

-7-
PLAINTIFF'S COMPLAINT FOR DAMAGES

 

 

 

 

 
Case 8:19-cv-01202-JLS-JEM Document 2-1 Filed 06/17/19 Page 12 of 31 Page ID #:21

1 {imonth when he had asked for an extension to make the payment in February of 2015 and

Ww

thus he was one (1) month early when he surrendered his vehicle in April of 2016.

37. In plane terms if my client had held on to the subject vehicle and driven it an

Ga

4 jladditional month, he would have only been obligated to.pay a single monthly payment.
5 ||However, since my client returned the subject vehicle about one (1) month early than the
6 {contended lease term end (with a lower mileage on the odometer and less wear and tear)
7 |Imy client was responsible for the value difference between the Joan balance and the
8 |jauction value for the subject vehicle. Thus, my client was to be penalized for returning the
9 |Ivehicle sooner while it had a greater value than it would have at the end of the lease.

10 * 38. This was in direct contradiction to the terms described by the Ford of Orange
11 }/personnel at time of entering the lease agreement and those described by Ford Credit
12, |lpersonnel immediately prior to my client turning in the vehicle.

13 39. In retrospect it is clear that my client is a victim of a fraud scheme designed and
14 Hlimplemented by Ford of Orange and Ford Credit to defraud unsuspecting consumers just
IS Hike my chents.

16 40. Defendants engaged in a pattern and practice of fraud whereby they induced the
17 lHlease of the subject vehicle, included a confusing and hidden early lease termination
18 || penalty, and then interpreted the penalty clause to maximum benefit themselves.

19 41. The early lease termination penalty is unenforceable and unconscionable as it is
20 {| vague and ambiguous. Furthermore, it is designed to mislead and defraud.

21 42. Plaintiff has repeatedly requested that Defendants waive or reduce the penalty
22 || fees. To date Defendants have refused to do so.
23 43. Plaintiff has suffered a great deal of emotional and financial harm as a result of
24 || Defendants’ conduct and will continue to suffer due to Defendants’ conduct. To date

25 || Defendants insist that Plaintiff is responsible for the $4,500.38 sum.

26
FIRST CAUSE OF ACTION
27
FRAUD AND DECEIT
28

-8-
PLAINTIFF'S COMPLAINT FOR DAMAGES

 

 

 

 

 
Case 8:19-cv-01202-JLS-JEM. Document 2-1 Filed 06/17/19 Page 13 of 31 Page ID #:22

(Against All Defendants, Including Does 1 to 30)

Nm

44. Plaintiff re-alleges and incorporates by reference as fully set forth herein all

ize)

paragraphs of Plaintiff's Complaint for Damages.
4 45. Defendants intentionally made the previously alleged misrepresentations and
5 |lpromises by deceivingly assuring Plaintiff that his obligations under the lease agreement
6 ||were limited to the down payment and monthly payments.

7 46. Defendants made these misrepresentations via national advertisement
8 ||campaigns, verbally prior to signing of the lease contract, in writing front and center on
9 |Ithe lease contract and once again verbally at the end of the original lease term when
10 1/Plaintiff inquired about returning the subject vehicle.

NM 47. Instead of honoring those terms, once Plaintiff gave up possession of the subject
12 || vehicle Defendants engaged in the fraudulent scheme as outlined above to defraud Plaintiff
13 |/by interpreting the early termination penalty clause to their advantage.

14 48. In making such misrepresentations and committing such wrongful acts,
15 1/Defendants acted with the conscious and reckless disregard to the truth or falsity of such
16 ||misrepresentations and promises and wrongful acts.

17 49. In making such misrepresentations and committing such wrongful acts,
18 ||Defendants acted with the intent to induce Plaintiffs reliance on Defendants to enter the
i9 |/lease agreement and to return the subject vehicle prior to expiration of the lease term. This
20 |] was so as to trigger the early least termination penalty clause unbeknown to Plaintiff.

2 50. Plaintiff actually relied upon such misrepresentations, material omissions and
22 || wrongful acts of Defendants.

23 51. Plaintiff's actual reliance upon such misrepresentations, material omissions and
24 |}wrongful acts was justified and reasonable under the circumstances.

25 52. The acts and omissions of Defendants as complained of herein, were extreme
26 |land outrageous and Defendants are guilty of malice, oppression and fraud in that their
27 lleonduct was despicable, subjected Plaintiff to cruel and unjust hardship and was carried
28 |lon with a willful and conscious disregard for Plaintiff's rights or health for the sole purpose

-9-
PLAINTIFF'S COMPLAINT FOR DAMAGES

 

 

 

 

 

 
Ww

a

 

 

and intent of causing Plaintiff damages and losses. Plaintiff is therefore entitled to recover
an award of punitive damages for the sake of example and by way of punishing
Defendants.

53. As a direct and proximate result of the acts and omissions of Defendants,
Plaintiff has suffered damages for which relief is sought herein.

54. Moreover, Defendants knew that Plaintiff was not aware of the intended
interpretation of the early lease termination penalty clause.

55. Defendants had multiple complaints from former clients who had leased
vehicles, turned them in early, had been charged similarly and had expresses complete
lack of knowledge or understanding of the early lease termination penalty.

56. Defendants purposefully designed the early least termination penalty clause to
be deceptive and hidden.

57. Plaintiff had no bargaining rights or powers at the time of entering the lease
contact as it pertained to the early lease termination penalty clause. This was a contract of
adhesion.

58. Furthermore, the early lease termination penalty provision was unconscionable
as it gave Defendants a tremendous upside without giving any consideration to Plaintiff.
Defendants were in fact to benefit from the fact that Plaintiff was turning in his vehicle
early. Instead of rewarding Plaintiff, Defendants penalized Plaintiff. In effect Defendants
received a vehicle with less mileage on the odometer, less use, less wear and tear, and a
much higher retail value, but for this very same fact insisted that Plaintiff paid Defendants
a penalty fee. This was unconscionable and unenforceable. These terms, combined with
the deceptive tactics and omissions used to implement them, amount to fraud in

concealment.

SECOND CAUSE OF ACTION
NEGLIGENCE
(Against All Defendants, Including Does 1 to 30)

-10-
PLAINTIFF'S COMPLAINT FOR DAMAGES

 

 

 
Nw
hos

te
te

 

 

3:19-cv-01202-JLS-JEM Document 2- led O6/17/19 P 24

59. Plaintiff re-alleges and incorporates by reference as fully set forth herein all
paragraphs of Plaintiff's Complaint for Damages.

60. Defendants are and were at all times relevant herein in the business of offering
new vehicles to consumers for lease and offering lease financing terms to consumers
pursuant to the laws of the State of California.

61. Defendants owed Plaintiff a duty to use reasonable care in the all of their
services.

62. Defendants breached and violated this duty by, among other things, failing to
disclose to Plaintiff that the lease terms were not such as described, and that Defendants
intended to extort thousands of dollars from Plaintiff if Plaintiff ever decided to turn in the
subject vehicle early (even if Plaintiff paid the remaining lease payments). All of these
were material facts which were known to Defendants but never disclosed to Plaintiff.

63.  Itisa violation of California Vehicle Code § 11713(a), “to make or disseminate,
or cause to be made or disseminated, before the public in this state, in any newspaper or
other publication, or any advertising device, or by public outcry or proclamation, or in any
other manner or means which is known, or which by the exercise of reasonable care should
be known, to be untrue or misleading; or to so make or disseminate, or cause to be so
disseminated, any statement as part of a plan or scheme with the intent not to sell any
vehicle or service so advertised at the price stated therein, or as so advertised.”

64. Defendants wrongfully concealed from Plaintiff any and all evidence and
knowledge of their operations scheme which was geared to defraud Plaintiff, and falsely
represented, through both misrepresentations and concealments of material facts, to
Plaintiff that the services offered by Defendants would be performed at the highest
industry standards.

65. California Vehicle Code § 11713(a) was designed to prohibit and to prevent the
very conduct committed by Defendants. Plainuff fall within the class of persons protected
by these statutes, as they were designed to give prospective consumers assurances as to
the truth of matters as stated in advertisements and representations. This statute proscribes

“tle
PLAINTIFF'S COMPLAINT FOR DAMAGES

 

 

 
Case 8:19-cv-01202-JLS-JEM Document 2-1 Filed 06/17/19 Page 16 of 31 Page ID #:25

| lland protects against the very conduct in which Defendants have engaged In, namely false

nN

representations, mischaracterizations, concealments, and suppressions of vital facts

Ls

regarding the terms and conditions of lease financing services.

4 66. As a direct and proximate result of the acts and omissions of Defendants,
5 ||Plaintiffs have suffered damages for which relief is sought herein.

6 67. Plaintiff has good reason to believe and, on such grounds alleges, that
7 |i Defendants routinely engage in the aforementioned fraudulent, oppressive, malicious and
8 ||despicable conduct, which harms the general public by engaging in the unlawful conduct
9 |lalleged herein, namely inducing leases of vehicles under vague and ambiguous terms and
10 |lsubsequently charging outrageously large sums, in excess of lease payment sums, when a

11 {lconsumer returns a vehicle sooner than the end of the lease term.

12 THIRD CAUSE OF ACTION

13 VIOLATION OF BUSINESS & PROFESSIONS CODE § 17200, ET SEQ.

I4 (Against All Defendants, Including Does 1 to 30)

15 68. Plaintiff re-alleges and incorporates by reference as fully set forth herein all

16 ||paragraphs of Plaintiff's Complaint for Damages.

17 69. Plaintiff has standing to bring this claim because Plaintiff has lost money or
18 j/property as a result of the alleged misconduct.

19 70. Defendants’ previously alleged intentional misrepresentations, promised,
20 |Ilfraudulent scheme to defraud and charge Plaintiff outrageous early lease termination
21 |Ipenalties, resulting in damage to Plaintiff with the conscious and reckless disregard to the
22 Htruth or falsity of such misrepresentations and promises and wrongful acts constitute
23 |lviolations of the Business & Professions Code § 17200, et seq.

24 71. The acts of Defendants as herein described, present a continuing threat to
25 |Imembers of the general public in that Defendants continue to engage in these deceptive
26 |I practices and will not cease doing so unless and until an injunction is issued by this Court.
27 72. As a direct result of the aforementioned acts, Defendants have unlawfully,
28 |lunfairly and unjustly collected and continue to hold revenues and profits derived directly

-12-
PLAINTIFF'S COMPLAINT FOR DAMAGES

 

 

 

 

 
Case 8:19-cv-01202-JLS-JEM Document 2-1 Filed 06/17/19 Page 17 of 31 Page ID #:26

| lor indirectly from Plaintiff, who has been victimized by the practices challenged herein.
2 || Defendants have failed to disgorge and/or waive any of these revenues that do not properly
3 |lbelong to them.

4 73. In accordance with the provisions of Business & Professions Code $§ 17200
5 \land 17203, Plaintiff is entitled to an order enjoining the unlawful, unfair, deceptive and/or
6 ||fraudutent acts as described herein, and directing Defendants to make full restitution to
7 ||Plaintiff, who has suffered from such acts.

8 74. Asa direct and proximate result of Defendants’ conduct, Plaintiff has suffered

9 ||damages for which relief is sought herein.

" FORTH CAUSE OF ACTION

: VIOLATION OF BUSINESS & PROFESSIONS CODE § 17500, ET SEQ.

° (Against All Defendants, Including Does 1 to 30)

° 75. Plaintiff re-alleges and incorporates by reference as fully set forth herein all
° paragraphs of Plaintiff's Complaint for Damages.

° 76. Plaintiff has standing to bring this claim because Plaintiff has lost money or
° property as a result of the misconduct alleged.

: 77. As the time of leasing the subject vehicle, Defendants reassured Plaintiff that
their sole liability was limited to the down payment and the monthly payments.

- 78. Thereafter, Defendants played out their conspiracy scheme, advising Plaintiff
- that there were no negative repercussions to surrendering the subject vehicle prior to the
: expiration of the lease term, and then billing an excessively large early lease termination
, penalty and refusing to waive it. This was all part of a methodical extortion scheme
, designed and implemented by Defendants against Plaintiff and other similarly situated
5 consumers.

06 79. Defendants intentionally made the previously alleged misrepresentations and
; promises, devised and executed a scheme to defraud Plainuff, and did so resulting in
; damage to Plaintiff with the conscious and reckless disregard to the truth or falsity of such

-13-

PLAINTIFF'S COMPLAINT FOR DAMAGES

 

 

 

 

 

 
Case 8:19-cv-01202-JLS-JEM Document 2-1 Filed 06/17/19 Page 18 of 31_ Page ID #:27

| |itheir misrepresentations and promises and wrongful acts.

Nw

80. In acting so, Defendants committed acts of untrue and misleading advertising

we

as defined in Business and Professions Code § 17500, by advertising their services
4 ||contrary to their true nature.

5 81. Defendants’ acts of untrue and misleading representations and advertising of
6 ||lease services described above present a continuing threat to members of the general public
7 |lin that Defendants persist and continue to engage in these practices with respect to the
8 |lgeneral public and will not cease doing so unless and until an injunction is issued by this
9 |}Court.

10 82. Asa direct result of the aforementioned acts, Defendants have recetved, and
11 l/continue to unjustly hold, collect or accept revenues derived directly or indirectly from
12 |!Plaintiffs, through untrue and misleading representations and advertising.

13 83. In accordance with the provisions of Business and Professions Code §$ 17500
14 lland 17535, Plaintiff is entitled to an order enjoining the acts of untrue and misleading
1S jjadvertising and representations described herein and directing Defendants to make full
16 |lrestitution to Plaintiff, who has suffered from such acts.

17 84. Asa direct and proximate result of Defendants’ conduct, Plaintiff has suffered

18 |}damages for which relief is sought herein.

° FIFTH CAUSE OF ACTION

- RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS ACT

: 18 U.S.C. § 1962(c)-(d)

_ (Against All Defendants, Including Does ! to 30)

, 37. Plaintiff re-alleges and incorporates by reference as fully set forth herein all
; paragraphs of Plaintiffs Complaint for Damages.

, 38. Defendants conduct their business — legitimate and illegitimate, in part —

: through various affiliates and subsidiaries, each of which is a separate legal entity. At all
28

-|a-
PLAINTIFF'S COMPLAINT FOR DAMAGES

 

 

 

 
Case 8:19-cy-01202-JLS-JEM Document 2-1 Filed 06/17/19 Page 19 of 31_ Page ID #:28

1 |lrelevant times, the Defendants have been “persons” under 18 U.S.C. § 1961(3) because

N

they are capable of holding, and do hold, “a legal or beneficial interest in property.”

39. Section 1962(c) makes it “unlawful for any person employed by or

we

4 ltassociated with any enterprise engaged in, or the activities of which affect, interstate or

5 ||foreign commerce, to conduct or participate, directly or indirectly, in the conduct of such
6 |lenterprise’s affairs through a pattern of racketeering activity,” (hereafter, “RICO”). 18

7? |JULS.C. §1962(c).

8 40. Section 1962(d) makes it unlawful for “any person to conspire to violate”

9 |!Section 1962(c), among other provisions. See 18 U.S.C. §1962(d).

10 4]. The Defendants herein aggressively sought to market, target, mislead and

1! |ldefraud consumers who leased vehicles, including the Plaintiff, in an effort to bolster

12 litheir revenues, augment profits, and increase their market share of the vehicle leasing

13. |lbusiness market. In pursuit of such increase, the Defendants resorted to deception and/or
14 |/deceit through their fraudulent scheme and conspiracy. In particular, the Defendants,

15 |lalong with other entities and individuals, were employed by or associated with, and

16 |/conducted or participated in the affairs of, one or several enterprises (defined below and
17 |lreferred to collectively as the “Leasing RICO Enterprise”), whose purpose was to deceive
18 |Ithe consumers into believing that the services offered by Defendants were (1) fair and

19 l/honest, (2) the consumer’s liabilities under the leases would be limited to the down

20 |/payment, monthly payment, and lease end fee as long as consumers made all payments in
21 lla timely manner, (3) all questions regarding the lease terms would be answered honestly
22 |land expediently both before entry into a lease agreement and during, and (4) consumer’s
23 |lobjective of limiting lease costs to the total indicated on the lease contract would be

24 |lachieved efficiently. The deception aimed to increase revenues at the cost of

25 |}unsuspecting consumers who were highly susceptible due to inequalities in bargaining
26 |/powers and the latent, vague and ambiguous nature of the early lease termination penalty
27 Ilclause. As a direct result of their fraudulent scheme and common course of conduct,

28 || Defendants were able to extract revenues of many hundreds of thousands of dollars from

-15-
PLAINTIFF'S COMPLAINT FOR DAMAGES

 

 

 

 
Case 8:19-cv-01202-JLS-JEM Document 2-1 Filed 06/17/19 Page 20 0f 31 Page ID#:29

| Plaintiff and others similarly situated. As explained in detail below, the Defendants’

2 {misconduct violated Sections 1962(c) and (d).

3 A. Description of the Lease RICO Enterprise

4 42. Inan effort to control every aspect of their scheme, Defendants exploited

5 |l various business names/types to cover all steps from entry of a lease agreement for a

6 |lvehicle, to enforcing monthly lease payments through third party entities, to taking

7 |\possession of vehicles, to enforcing the vague and ambiguous early lease termination

8 ||penalty, to wholesaling the vehicles so as to minimize the recovery from such sale and

9 |lmaximize the liability imposed on the consumer. At all relevant times, all Defendants

10 |/conspired and plotted to execute their common scheme to defraud Plainuff, other

1 |lsimilarly situated consumers and through which they conducted a pattern of racketeering
12. |Jactivity under 18 U.S.C. §1961(4).

13 43. Alternatively, Defendants constitute a single legal entity “enterprise” within
14 l/the meaning of 18 U.S.C. §1961(4), through which the Defendants conducted their

1S l/pattern of racketeering activity in the U.S. Specifically, Defendant Orange Coast is the
16 |lentity through which Defendants channeled the vehicles to be leased to consumers, under
17, |Ithe false pretense of simple least terms. Third party entities are used to service the lease,
i8 lland either through Defendant CCAP or such third party entities, Defendants induce

19 liconsumers to believe that surrendering their vehicles prior to the end of their lease term
20 |1would have no repercussions. Then Defendant CCAP auctions off the vehicle and
21 |lenforces a balance against the consumer for the difference between the auction price and
22 {ithe lease loan payoff, plus miscellaneous fees/costs. Defendants’ separate legal entities
23 IIfacilitated the fraudulent scheme and provided a hoped-for shield from liability for the
24 |]Defendants and their co-conspirators. The enterprises, alleged in this and the previous
25 ||paragraph, are referred to collectively as the “Lease RICO Enterprise.”
26 44. Atall relevant times, the Lease RICO Enterprise constituted a single

27 {\“enterprise” or multiple enterprises within the meaning of 18 U.S.C. §1961(4), as legal

-16-
PLAENTIFE’S COMPLAINT FOR DAMAGES

 

 

 

 

 
Case 8:19-cv-01202-JLS-JEM Document 2-1 Filed 06/17/19 Page 21 of 31_ Page ID #:30

| llentities, as well as individuals and entities associated-in-fact for the common purpose of

w

engaging in Defendants’ profit-making scheme.

45. On information and belief, the association-in-fact Lease RICO Enterprise

ba

4 IIconsisted of the following entities and individuals: Defendant Orange Coast, Defendant

5 I|CCAP, DOES | through 30 to be identified, including, but not limited to, key

6 ||management personnel employed by both named entity defendants and third party lease
7 |/servicing entities, and lease end vehicle disposition service providers.

8 46. The two named Defendants are distinct legal entities, but they are controlled
9- |I(directly and indirectly) by the same individuals.

10 47. Based on information and belief, Defendants determined that the volume of
1! {Ibusiness secured by them through legal avenues would not suffice for their appetite. As
12. {Isuch, Defendants concocted an elaborate scheme to artificially generate a chain of

13. [Jincome by way of the early lease termination penalty. Not satisfied by the industry

14 laccepted income limits on lease contracts, Defendants pushed the envelope by

IS llcommitting fraud, making material misrepresentations, hiding/omitting terms, including
16 }lvague and ambiguous terms, interpreting those terms to their advantage and extorting

17 lifunds from Plaintiff and others similarly situated at the risk of ruining their credit

18 |lhistories. Emboldened by the success of their criminal enterprise, Defendants proceeded
19 || with becoming more aggressive in regard to enforcing the early lease termination penalty
20 ||despite the mounting number of complaints by consumers. Defendants believed

21 ||themselves to be invincible. And they were and have been invincible, to date.
22 {|Successfully doubling or tripling their income per lease customer — a customer whom
23. |Ithey fraudulently induced to become a customer — easily gave Defendants a false sense of
24 |lempowerment and entitlement.

25 48. As part of their effort to increase revenues, the Defendants controlled and

26 |idirected a mutti yearlong enterprise with the common purpose of deceiving the public to

27 |/increase their customer shares and profits.

-17-
PLAINTIFF'S COMPLAINT FOR DAMAGES

 

 

 

 

 
Case 8:19-cv-01202-JLS-JEM Document 2-1 Filed 06/17/19 Page 22 of 31 Page ID#:31

 

 

BR, The Lease RICO Enterprise Sought to Increase Defendants’ Profits and

Revenues

49. The lease CICO Enterprise began several years ago, The Lease RICO
Enterprise has continued without interruption until the present time.

50. Atall relevant times, the Lease RICO Enterprise: (a) had an existence separate
and distinct from each Defendant; (b) was separate and distinct from the pattern off
racketeering in which the Defendants engaged; and (c) was an ongoing and continuing
organization consisting of legal entities, including the entity Defendants and their
individual owners and managers, their network of dealerships, sales personnel and finance
managers, and their lease customer service representatives and other entities and
individuals associated for the common purpose of leasing vehicles, inducing a misled
understanding of the lease terms, inducing early terminations of leases, and enforcing an
early lease termination penalty. Such efforts were geared towards defrauding Plaintiff and
others similarly situated through deceptive and misleading tactics and materials and
deriving profits and revenues from those activities. Each member of the Lease RICO
Enterprise shared in the bounty generated by the enterprise, /.e., by sharing the benefit
derived from increased revenue generated by the scheme to defraud Plaintiffs and others
similarly situated.

51. The Lease RICO Enterprise functioned by fraudulently inducing consumers,
who were looking for a favorable low-cost lease, mostly for the flexibility and low cost of
existing the lease when so desired, to enter leases with a hidden, vague and ambiguous
early lease termination penalty clause. The Defendants and their co-conspirators, through
their illegal Enterprise, engaged in a pattern of racketeering activity, which involves a
fraudulent scheme to increase revenue for Defendants and the other entities and individuals
associated-in-fact with the Enterprise’s activities through the illegal scheme to induce
leases including the early lease termination penalty clause, to cause consumers to surrender
their vehicles prior to the expiration of their lease term and to enforce a penalty for the
early termination of the lease.

-18-
PLAINTIFF'S COMPLAINT FOR DAMAGES

 

 

 
 

Case 8:19-cv-01202-JLS-JEM Document 2-1 Filed 06/17/19 Page 23 of 31_ Page ID #:32

 

 

52. In Plaintiffs particular case, Defendants induces Plaintiff into leasing the
subject vehicle under the false assurance that the total cost of the lease would be $13,123.80
less rebates of $4,000. Thus, the effective cost of the lease was to be a mere $9,123.80.

53. After Plaintiff had paid a down payment of $4,000 plus about twenty-three
(23) payments of $320.80, totaling $7,694.40, the remaining lease obligation was to be
zero dollars ($0) or arguably $320.80 if the lease term had indeed been extended by one
(1) month.

54. Instead, Plaintiff was billed $4,500.38.

55. Therefore, the total cost of the lease was to end up being $12,194.78. This
sum is approximately fifty eight percent (58%) higher than the amount agreed upon
pursuant to the lease contract. In addition, Defendants took possession of the subject
vehicle arguably one (1) month sooner and thus benefited from it having a higher value.

56. To say that the amount charged was outrageous would be an understatement.
Defendants’ conduct amounts to extortion.

57. The Lease RICO Enterprise engaged in, and its activities affected interstate
commerce, because it involved commercial activities across state boundaries, such as the
use of State and Interstate highways, marketing, promotion, and advertisement of their
services throughout the country, delivery/supply of vehicles, the receipt of monies from
consumers from across the country, enforcement and sale of vehicles post lease surrender,
and enforcement of the early lease termination penalty by way of use of the US Postal
Services and the highways of various States.

58. Within the Lease RICO Enterprise, there was a common communication
network by which co-conspirators shared information on a regular basis. The Lease RICO
Enterprise used this common communication network for the purpose of marketing to
consumers, inducing leases of vehicles, executing lease contracts with the unconscionable
early lease termination penalty, inducing the surrender of leased vehicles prior to expiration

of their lease term, and lastly but most importantly enforcing the early lease termination
penalty.

-19-
PLAINTIFF'S COMPLAINT FOR DAMAGES

 

 

 
Case 8:19-cv-01202-JLS-JEM Document 2-1 Filed 06/17/19 Page 24 of 31 Page ID #:33

] 59. Each participant in the Lease RICO Enterprise had a systematic linkage to
2 |leach other through corporate ties, contractual relationships, financial ties, and continuing
3 |}coordination of activities. Through the Lease RICO Enterprise, the Defendants functioned
4 llas a continuing unit with the purpose of furthering the illegal scheme and their common
5 |ipurposes of increasing their revenues and market share and minimizing losses.
6 60. The Defendants participated in the operation and management of the Lease
7 |[RICO Enterprise by directing its affairs, as described herein. While the Defendants
8 |/participated in, and are members of, the enterprise, they have a separate existence from the
9 |lenterprise, including distinct legal statuses, different offices and roles, bank accounts,
. 10 |lofficers, directors, employees, individual personhood, reporting requirements, and
11 |) financial statements.
12 61. The Defendants exerted substantial control over the Lease RICO Enterprise,

13. ||and participated in the affairs of the Lease RICO Enterprise by:

V4 a. Coordinating the marketing of lease terms/specials;
15 b. Coordinating in the credit inquiry and credit approval of consumers
interested in leasing a vehicle;
16
c. Negotiating lease terms with consumers based on pre-determined lease
17 terms offered by Defendants;
18 d. Entering a lease agreement with consumers without notice of the early
lease termination penalty;
19
e. Encouraging surrender of vehicles prior to the expiration of the lease
20 term without notice of the early lease termination penalty;
21 f, Taking possession of the leased vehicle and auctioning it off,
22 g. Enforcing a large sum balance collection effort against consumers
based on the early lease termination penalty.
23
62. Without the Defendants’ willing participation, the Lease RICO Enterprise’s
24
scheme and common course of conduct would not have been successful.
25
63. The Defendants directed and controlled the ongoing organization necessary
26
to implement the scheme at meetings and through communications of which Plaintiff
27
28

-20-
PLAINTIFF'S COMPLAINT FOR DAMAGES

 

 

 

 

 
-19-cv-01202-JLS-JEM Document 2-1 Fi #34

No

ua

 

 

cannot fully know at present, because such information lies in the Defendants’ and others’
hands.

C. Mail and Wire Fraud

64. To carry out, or attempt to carry out the scheme to defraud, the Defendants,
each of whom is a person associated-in-fact with the Lease RICO Enterprise, did
knowingly conduct or participate, directly or indirectly, in the conduct of the affairs of the
Lease RICO Enterprise through a pattern of racketeering activity within the meaning of 18
U.S.C. §§1961(1), 1961(5) and 1962(c), and which employed the use of the mail and wire
facilities, in violation of 18 U.S.C. §1341 (mail fraud) and §1343 (wire fraud).

65. Specifically, the Defendants have committed, conspired to commit, and/or
aided and abetted in the commission of, at least two predicate acts of racketeering activity
(i.e., violations of 18 U.S.C. §§1341 and 1343), within the past ten years. The multiple acts
of racketeering activity that the Defendants committed, or aided or abetted in the
commission of, were related to each other, posed a threat of continued racketeering activity,
and therefore constitute a “pattern of racketeering activity.” The racketeering activity was
made possible by the Defendants’ regular use of the facilities, services, distribution
channels, and emptoyees of the Lease RICO Enterprise. The Defendants participated in the
scheme to defraud by using mail, telephone and the Internet to transmit mailings and wires:
in interstate or foreign commerce and to engage with Plaintiff, others similarly situated.

66. The Defendants used, directed the use of, and/or caused to be used, thousands
of interstate mail and wire communications in service of their scheme through virtually
uniform misrepresentations, concealments and material omissions.

67. In devising and executing the illegal scheme, the Defendants devised and
knowingly carried out a material scheme and/or artifice to defraud Plainuff, and others
similarly situated to obtain money from them by means of materially false or fraudulent
pretenses, representations, promises, or omissions of material facts. For the purpose off

executing the illegal scheme, the Defendants committed these racketeering acts, which

-2h-
PLAINTIFF'S COMPLAINT FOR DAMAGES

 

 

 
——-—Case_8:19-cv-01202-JLS-JEM Document 2-1 Filed 06/17/19 Page 26 of 31__Page ID #:35

i lInumber in the thousands, intentionally and knowingly with the specific intent to advance

Nw

the illegal scheme.

68. The Defendants’ predicate acts of racketeering (18 U.S.C. §1961(1)) include,

ws

4 |/but are not limited to:

5 a. Mail Fraud: The Defendants violated 18 U.S.C. §1341 by sending or
receiving, or by causing to be sent and/or received, materials via U.S.
6 mail or commercial interstate carriers for the purpose of executing the
unlawful scheme to charge the early lease termination ponalty, by
7 means of false pretenses, misrepresentations, promises, and omissions.
8 I. Through the use of television and internet advertisements
Defendants induced Plaintiffs and others to visit their and
9 affiliated dealerships;
10 i. Upon inducing the execution of the lease agreement,
through use of mail and other means of communication,
VI Defendants engaged with Plaintiffs and others to enforce
the collection of monthly lease payments;
12
i. Through use of mail and other means of communication,
13 Defendants engaged with Plaintiffs and others to enforce
the collection of the early lease termination penalty.
14
b. Wire Fraud: The Defendants violated 18 U.S.C. §1343 by transmittin
1S and/or receiving, or by causing to be transmitted and/or received,
materials by wire for the purpose of executing the unlawful scheme to
16 defraud and obtain money on false pretenses, misrepresentations,
promises, and omissions.
17
i. Through the use of written invoices;
18
i. Through the use of pervasive use of the internet through
19 interstate commerce;
20 i, Through the use of brochures describing their services;
21 Iv. All of the above acts were continued for in excess of two
calendar years under both (a) and (b);
22
Vv. All of the above activities were designed to conceal from
23 the public the nature of their fraudulent scheme in order to
repeatedly increase profits and sales;
24
69. The Defendants’ use of the mails and wires, for the purpose of executing the
25
iHegal scheme, include, but are not limited to, the transmission, delivery, or shipment of
26
the following by the Defendants or third parties that were foreseeably caused to be sent as
27
a result of Defendants’ illegal scheme:
28

a. Lease documents;

-22-

PLAINTIFE’S COMPLAINT FOR DAMAGES

 

 

 

 
Case 8;19-cv-01202-JLS-JEM Document 2-1 Filed 06/17/19 Page 27 of 31 Page ID #:36

 

] b. Monthly billing statements;
2 c. Demands for payments;
3 d. Sales and marketing materials, including advertising, websites, product
packaging, brochures, and labeling, which misrepresented and
4 concealed the true nature of Defendants’ services;
5 e, Documents intended to facilitate the payment of the early lease
termination penalty by Plaintiffs and others similarly situated;
f. Documents to process and receive, including invoices and receipts;
g. Tens, if not hundreds of thousands of dollars in compensation to the
8 Defendant entities’ directors, officers, and engineers, participating in
9 the Lease RICO Enterprise, whose identities are to be ascertained;
o h. Deposits of proceeds; and
, 1. Other documents and things, including electronic communications.
2 70. The Defendants also used the Internet and other electronic facilities to carry
- out the scheme and conceal the ongoing fraudulent activities. Specifically, Defendants
| made misrepresentations about their services on their websites, directories, third party
\s websites, and through ads online and broadcasts on national television, all of which were
6 intended to mislead regulators and the public and regulatory/licensing authorities about the
- nature of Defendants’ operations.
ia 71. The Defendants also communicated by U.S. mail, by interstate facsimile, and
9 by interstate electronic mail with various other affiliates, regional offices, divisions, and
0 other third-party entities in furtherance of the scheme.
4 72. The mail and wire transmissions described herein were made in furtherance
' of Defendants’ scheme and common course of conduct to deceive regulators and
7 consumers and lure consumers their scheme, which Defendants knew or recklessly
; disregarded as exposing consumers to increased danger of financial loss, stress and
hardship.
25
9 73. Many of the precise dates of the fraudulent uses of the U.S. mail and interstate
: wire facilities have been deliberately hidden and cannot be alleged without access to
.. Defendants’ books and records. However, Plaintiff has described the types of, and in some
-23-
PLAINTIFF'S COMPLAINT FOR DAMAGES

 

 

 

 
Case 8:19-cv-01202-JLS-JEM Document 2-1 Filed 06/17/19 Page 28 of 31. Page ID #:37

 

 

instances, occasions on which the predicate acts of mail and/or wire fraud occurred. They
include communications to perpetuate and maintain the scheme, including the things and
documents described in the preceding paragraphs, including, but not limited, invoices for
the early lease termination penalty balance.

74. The Defendants have not undertaken the practices described herein in
isolation, but as part of a common scheme and conspiracy. In violation of 18 U.S.C.
§1962(d), the Defendants conspired to violate 18 U.S.C. §1962(c), as described herein.
Various other persons, firms and corporations, including third-party entities and
individuals not named as defendants in this Complaint, have participated as co-conspirators
with the Defendants in these offenses and have performed acts in furtherance of the
conspiracy to increase or maintain revenues, increase market share, and/or minimize losses
for the Defendants and their unnamed co-conspirators throughout the illegal scheme and
common course of conduct.

75. The Defendants aided and abetted others in the violations of the above laws,
thereby rendering them indictable as principals in the 18 U.S.C. $§1341 and 1343 offenses.

76. To achieve their common goals, the Defendants hid from the general public
their true intent and obfuscated the true nature of their services after some consumers raised
concerns. The Defendants suppressed and/or ignored warnings from the consumers, third
parties, and regulatory authorities about the conflict between the basic terms of the leases
as advertised and explained and the fraudulent interpretation of the early lease termination
penalty as effectuated by the Lease RICO Enterprise.

77. The Defendants and each member of the conspiracy, with knowledge and
intent, have agreed to the overall objectives of the conspiracy and participated in the
common course of conduct to commit acts of fraud and indecency in designing,
implementing a scheme to market to consumers, induce leases without proper reference to
the early lease termination penalty, induce early surrenders of leased vehicles without any
reference to the sever financial repercussions arising out of the early lease termination

penalty and subsequent enforcement of the same..

-24-
PLAINTIFF'S COMPLAINT FOR DAMAGES

 

 
Case 8:19-cv-01202-JLS-JEM Document 2-1 Filed 06/17/19 Page 29 of 31 Page ID #:38

Ne
Nw

Nm
ed

 

 

78. Indeed, for the conspiracy to succeed, each of the Defendants and their co-
conspirators had to agree to implement and use the similar devices and fraudulent tactics
against their intended targets. Defendants were to refrain from explaining the early lease
termination penalty to consumers at the time of entering into a lease contract and before
turning in a vehicle early during the lease term.

79. The Defendants knew and intended that Plaintiff and others similarly situated
would rely on the material misrepresentations and omissions made by them about the lease
terms, The Defendants knew and intended that consumers would enter the lease contracts
and frequently surrender the leased vehicles prior to expiration of their lease term. As fully
alleged herein, Plaintiff, along with hundreds or thousands of other consumers, relied upon
Defendants’ representations and omissions that were made or caused by them. Plaintiff's
reliance was made obvious by the fact that they entered the lease and subsequently
surrendered the subject vehicle prior to expiration of the full lease term. No individual
would opt to become liable for twice the amount of their lease obligations if properly
advised. Plaintiff would have obviously opted to park the subject vehicle and wait until the
end of the lease term to turn it in had they been properly advised.

80. As described herein, the Defendants engaged in a pattern of related and
continuous predicate acts for years. The predicate acts constituted a variety of unlawful
activities, each conducted with the common purpose of obtaining significant monies and
revenues from Plaintiff and others similarly situated, based on their misrepresentations and
omissions, while leasing vehicles worth significantly less than the amounts billed for.
Plaintiff and others similarly situated could have leased vehicles worth twice the value off
the subject vehicle had they known that the overall cost would have been double anyway.
The predicate acts also had the same or similar results, participants, victims, and methods
of commission. The predicate acts were related and not isolated events.

81. The predicate acts all had the purpose of generating significant revenue and
profits for the Defendants at the expense of Plainuff and others similarly situated. The
predicate acts were committed or caused to be committed by the Defendants through their

-25-
PLAINTIFF'S COMPLAINT FOR DAMAGES

 

 

 
Case 8:19-cv-01202-JLS-JEM Document 2-1 Filed 06/17/19 Page 30 of 31_Page ID #:39

N.

N
Ne

| ||participation in the Lease RICO Enterprise and in furtherance of its fraudulent scheme and
2 || were interrelated in that they involved extorting funds in excess of the amounts outlined in
3 ||Plaintiffs’ and others’ lease contracts.

4 82. During the design, plotting and planning of their operations scheme, the
5 }Defendants shared technical, marketing, and financial information to insure that their
6 |loperations flow would give the impression of compliance with federal and_ state
7 |lregulations, inducing consumers to believe they were acting in good faith. Nevertheless,
8 Ilthe Defendants shared and disseminated information that deliberately misrepresented to
9 |!Plaintiff and others similarly situated. Plaintiff on good grounds believes that thousands of
10 ||consumers have complained to date to Defendants for these vary same conduct that is the
1! jjunderlying reason for the present lawsuit. The Lease RICO Enterprise was deployed to
12 |idefraud consumers across the United States.

13 83. By reason of, and as a result of the conduct of the Defendants, and in
14 || particular, their pattern of racketeering activity, Plaintiff and others similarly situated have

15 |tbeen injured in their business and/or property in multiple ways, including but not limited

16 }}to:

17 a. Loss of vehicle use;

18 b. Loss of money;

19 c. Out of pocket payments excess early lease termination penalties;

20 d. Damage to their credit histories for non-payment of the early lease
y termination penalties;

: e, Loss of the vehicle possession and ownership;

. f. Other out-of-pocket and loss-of-use expenses; and

7 g. Payment for alternative transportation.

. 79. The Defendants’ violations of 18 U.S.C. § 1962(c) and (d) have directly and
23

46 proximately caused injuries and damages to Plaintiff and others similarly situated, and
7 Plainuff is entitled to bring this action for three times the actual damages, as well as
28

-26-
PLAINTIFF'S COMPLAINT FOR DAMAGES

 

 

 

 

 

 
_ Case _8:19-cv-01202-JLS-JEM Document 2-1 Filed 06/17/19 Page 31o0f31 Page ID #:40

 

| ||injunctive/equitable relief, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. §

2 111964(c).

3 PRAYER FOR RELIEF

4 Wherefore, Plaintiff prays for judgment as follows:

5 a. For recovery of the greater of actual damages according to proof, if

6 ||adequate, as appropriate;

7 b. For recovery of all incidental damages, as appropriate;

8 c, For recovery of all consequential damages, as appropriate;

9 d. For recovery of punitive damages, as appropriate;

10 €, Costs, restitution, compensatory damages for economic loss and out-of- |

1! |Ipocket costs, treble damages under Civil RICO;

12 f. For statutory pre-judgment interest;

13 g. For restitution, as appropriate;

14 h. For injunctive relief, as appropriate;

15 i, For recovery of interest at the legal rate, as appropriate;

16 j. For recovery for all reasonable attorney’s fees and the aggregate amount

17 lof costs reasonably incurred pursuant to California’s Private Attorney General Statute,
18 || California Code of Civil Procedure § 1021.5, as appropriate; or

19 k. Such other and further relief that the Court deems just and appropriate.
20 ||PLAINTIFF HEREBY REQUESTS A JURY TRIAL

21 |)Dated this 7" day of April 2019 THE MARGARIAN LAW FIRM

22

; fibre o ak plang a
/

95 Hovanes Margarian, Esq.
Attorney for Plaintiff
26 ZACHERY QUINTANA

 

27

28

-27-
PLAINTIFF’S COMPLAINT FOR DAMAGES

 

 

 

 
